UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-QSB [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission File Number: 000-22419 CARDIMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3177883 (State or Other Jurisdiction mof Incorporation or Organization) (I.R.S. Employer Identification No.) 47266 Benicia Street, Fremont, CA94538-7330 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(510) 354-0300 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, N.Y. 10006 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) had been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes []No [X] As of November 16, 2007, there were 98,316,311 shares (post-split) of the Registrant’s Common Stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes []No [X] 1 CARDIMA, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of September 30, 2007 and December 31, 2006 3 Condensed Statement of Operations for the Three Months and Nine Months Ended September 30, 2007 and 2006 4 Condensed Statement of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis and Results of Operations 14 Item 3. Controls and Procedures 18 PART II.Other Information Description Page Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 PART I. ITEM 1.Financial Statements CARDIMA, INC. BALANCE SHEETS (In thousands, except per share amounts) September 30, 2007 (Unaudited) December 31, 2006 (Restated) ASSETS Current assets: Cash and cash equivalent $ 487 $ 942 Accounts receivable, net of allowances for doubtful accounts of $40 for September 30, 2007 and $14 for December 31, 2006 166 415 Inventories (Note 4) 479 324 Prepaid expenses 43 123 Deferred expenses 55 - Other current assets 151 62 Total current assets $ 1,381 $ 1,866 Property and equipment, net (Note 5) 294 280 Other assets 61 71 TOTAL ASSETS $ 1,736 $ 2,217 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ 884 $ 971 Accrued compensation 397 402 Loans payable - Apix (Note 6) 11,880 8,160 Loans payable - Others (Note 7) 1,000 - Warrant liabilities - 3,044 Conversion feature liabilities 400 400 Notes payable to related parties - current portion (Note 8) 8 8 Capital lease - current portion (Note 10) 34 21 Accrued interest and fee (Note 9) 5,781 2,308 Other current liabilities 38 96 Total current liabilities $ 20,422 $ 15,410 Capital lease - noncurrent portion (Note 10) 11 22 Notes payable to related parties - noncurrent portion (Note 8) 57 62 Commitments and contingencies (see note 10) TOTAL LIABILITIES $ 20,490 $ 15,494 Stockholders' deficiency: Common stock, $0.001 par value, 300,000,000 shares authorized, 10,316,311 and 10,235,468 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively (post-split) 10 10 Preferred stock, $0.001 par value, 10,000,000 shares authorized, 5,000,000 and none issued and outstanding at September 30, 2007 and December 31, 2006, respectively 5 - Additional Paid-In-Capital 125,557 118,408 Accumulated deficit (144,326 ) (131,695 ) Total stockholders' deficiency (18,754 ) (13,277 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 1,736 $ 2,217 The accompanying notes are an integral part of these condensed financial statements. 3 CARDIMA, INC. STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 (Restated) Nine Months Ended September 30, 2006 (Restated) Net sales $ 311 $ 254 $ 889 $ 972 Cost of goods sold 523 447 1,477 1,384 Gross losses (212 ) (193 ) (588 ) (412 ) Operating expenses: Research and development 388 451 2,083 1,242 Selling, general and administrative 859 748 2,607 2,126 Total operating expenses 1,247 1,199 4,690 3,368 Operating loss (1,459 ) (1,392 ) (5,278 ) (3,780 ) Interest expense (2,314 ) (159 ) (9,651 ) (3,721 ) Other income /(expense) 9 2,586 3,058 (120 ) Loss on debt restructuring - - (760 ) - Net loss $ (3,764 ) $ 1,035 $ (12,631 ) $ (7,621 ) Basic and diluted net loss per share $ (0.37 ) $ 0.10 $ (1.23 ) $ (0.75 ) Shares used in computing basic and diluted net loss per share (post-split) 10,300 10,191 10,267 10,168 The accompanying notes are an integral part of these condensed financial statements. 4 CARDIMA, INC. STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (12,631 ) $ (7,621 ) Adjustments to reconcile net loss to net cash used in operating activities provided by operations: Depreciation and amortization 69 95 Non-cash stock-based compensation 145 320 Non-cash interest expense 6,213 - Loss on debt restructuring 760 - Warrant liability valuation (3,044 ) 1,541 Excess and obsolete inventory 129 90 Allowance for doubtful accounts 26 (13 ) Changes in operating assets and liabilities: Accounts receivable 223 95 Inventories (284 ) (7 ) Prepaid and other assets (54 ) 330 Accounts payable, accrued compensation and other liabilities (128 ) 40 Accrued interest and fees 3,473 1,945 Net cash used in operating activities (5,103 ) (3,185 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (83 ) (76 ) Net cash used in investing activities (83 ) (76 ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments under capital leases and credit facility (25 ) (15 ) Net proceeds from loan financing 4,720 3,885 Net proceeds from sale of common stock 36 27 Net cash provided by financing activities 4,731 3,897 Change in cash and cash equivalents (455 ) 636 Beginning cash and cash equivalents 942 124 Ending cash and equivalents $ 487 $ 760 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Cash paid for interest $ 16 $ 3 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Property and equipment acquired via capital lease obligations $ 23 $ 37 Issuance of preferred stock to pay for accrued fees $ 500 $ - The accompanying notes are an integral part of these condensed financial statements. 5 CARDIMA, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. INTERIM FINANCIAL INFORMATION Basis of Presentation The accompanying unaudited interim financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America pursuant to Regulation S-B of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Accordingly, these interim financial statements should be read in conjunction with the Company's audited financial statements and related notes as contained in the Company's Form 10-KSB for the year ended December 31, 2006. In the opinion of management, the interim financial statements reflect all adjustments, including normal recurring adjustments, necessary for fair presentation of the interim periods presented. The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of results of operations to be expected for the full year. Restatement On November 16, 2007, the management of the Company in consultation with the Company’s Audit Committee, concluded that its previously issued financial statements as of and for the three-month period ended June 30, 2007, as included in its Quarterly Report on Form 10-QSB as filed with the Securities and Exchange Commission on August 30 , 2007 (the “Q2 2007 Form 10-QSB”), should no longer be relied upon as a result of the Company's determination that it had incorrectly accounted for the non-cash deemed dividend resulting from the inducements provided to the provider of the company’s credit facility. The misstatement had the effect of understating the Company's Net Loss Attributable to Common Stockholders by approximately $6.2 million or $0.60 per share. As originally stated for the three and six months ended June 30, 2007, Net Income (loss) and Net Income (loss) per share were $4,367,000, $0.42and $(2,657,000), $(0.26) respectively.As restated for the three and six months ended June 30, 2007, Net (loss) and Net (loss) per share were $(1,845,000), $(0.18) and $(8,869,000), $(0.86) respectively. The $6.2 million charge included: · The price adjustment to existing warrant and new warrants - pursuant to the Prior Facilities, the Company agreed to issue to Apix warrants to purchase 11,880,000 shares (post-split) of the Company's common stock at an exercise price of $0.60 per share (post-split) (the “Existing Warrants”). Pursuant to the New Facility, the exercise price of the Existing Warrants has been adjusted to $0.40 per share (post-split). In addition, the Company has agreed to issue to Apix additional warrants to purchase 2,000,000 shares (post-split) of the Company’s common stock at an exercise price of $0.30 per share (post-split) (the “New Warrants”). The price adjustment to the existing warrants resulted in a loss in debt restructuringcharge of approximately $800,000 and abeneficial conversion charge of approximately $3,100,000. · The issuance of the new warrants created a beneficial conversion charge of approximately $2,300,00. 6 Stock Options Expensed In January 2006, the Company adopted the expense recognition provisions of FASB No. 123 (R).For the nine months ended September 30, 2007 and 2006, the Company recorded approximately $145,000 and $320,000, respectively in stock compensation expense. Net Income (Loss) Per Common Share Net income (loss) per share has been computed using the weighted average number of shares of common stock outstanding during the period.The Company has excluded all warrants and stock options from the computation of basic and diluted net loss per share because all such securities are anti-dilutive for the periods presented. Excluded common stock equivalent shares included the following: September 30, December 31, 2007 2006 Warrants (post-split) 21,325,493 7,579,352 Stock Options (post-split) 6,765,819 510,863 Total Warrants and Options (post-split) 28,091,312 8,090,215 Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.”This Statement provides a single definition for fair value, a framework for measuring fair value and expanded disclosure concerning fair value.SFAS 157 applies to other pronouncements that require or permit fair value measurements; it does not require any new fair value measurements. This pronouncement is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing the impact of adopting SFAS 157. In December 2006, the FASB issued FSP EITF 00-19-2, Accounting for Registration Payment Arrangements (“FSP 00-19-2”), which addresses accounting for registration payment arrangements. FSP 00-19-2 specifies that the contingent obligation to make future payment or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. FSP 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to the issuance of EITF 00-19-2, this guidance shall be effective for financial statements issued for fiscal years beginning after December 15, 2006 and interim periods within those fiscal years. The Company has not yet determined the impact that the adoption of FSP 00-19-2 will have on its financial statements. In February 2007, the FASB issued SFAS 159 (“SFAS 159”), “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”. This Statement provides companies with an option to measure, at specified election dates, many financial instruments and certain other items at fair value that are not currently measured at fair value.A company that adopts SFAS 159 will report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. This Statement also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.This Statement is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing the impact of adopting SFAS 159. 7 In June 2007, the FASB ratified Emerging Issues Task Force (EITF) Issue No. 06-11, "Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards." EITF 06-11 provides for the recognition and classification of deferred taxes associated with dividends or dividend equivalents on non-vested equity shares or non-vested equity share units (including restricted stock units (RSUs)) that are paid to employees and charged to retained earnings. This issue is effective for annual periods beginning after September 15, 2007. Also in June 2007, the FASB ratified EITF Issue No. 07-3, "Accounting for Advance Payments for Goods or Services to Be Used in Future Research and Development Activities." EITF 07-3 provides that nonrefundable advance payments made for goods or services to be used in future research and development activities should be deferred and capitalized until such time as the related goods or services are delivered or are performed, at which point the amounts would be recognized as an expense. This issue is effective for fiscal years beginning after December 15, 2007.The Company has evaluated the potential impact of these issues and anticipates that they will have no material impact on its financial position and results of operations. 2. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company’s significant accounting policies are described in Note 1 to the Financial Statements included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006.The accounting policies used in preparing the Company’s interim 2007 condensed financial statements are the same as those described in the Company’s annual report.The Company’s critical accounting policies are those both having the most impact to the reporting of the Company’s financial condition and results, and requiring significant judgments and estimates.The Company’s critical accounting policies include those related to revenue recognition, stock-based compensation, derivative valuation and valuation of inventory. 3. GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.As reflected in the accompanying financial statements, as of September 30, 2007, the Company has cash on hand of $487,000, negative working capital of approximately $19.0 million, and an accumulated deficit of approximately $144.3 million.On October 3, 2007, we entered into a debt settlement agreement with our lender, Apix International Limited (“Apix”), which required us to issue an aggregate of 88,000,000 million shares of our common stock to Apix in settlement of an outstanding balance of $17,661,055 and 20,340,000 warrants owed to Apix by us, Moreoverwe received several advances of $1,000,000 during the third quarter of 2007 and $3,000,000 in October 2007, from investors who have agreed to participate in the next round of financing which currently is still in process and which is still under negotiation. Our ability to continue operations is largely dependent on the finalization of the terms of the next round of financing and the total amount of fund raised.If we are unable to do so, we could be forced to seek bankruptcy protection or could be forced to sell assets on unfavorable terms in exchange for proceeds that would likely be insufficient to satisfy our obligations. (See Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations – “Liquidity and Capital Resources”). 4.INVENTORIES Inventories are stated at the lower of cost or market.Cost is based on actual costs computed on a first-in, first-out basis.Inventories consist of the following (in thousands): September 30, 2007 December 31, 2006 Raw Materials $ 146 $ 139 Work-In-Process 135 86 Finished Goods 198 99 $ 479 $ 324 8 Inventories shown above are computed using the FIFO cost method and are adjusted to the lower of cost or market.The Company had allowances for excess and obsolete inventory of $708,000 and $579,000 at September 30, 2007 and December 31, 2006, respectively.As of September 30, 2007, the Company has approximately: (i) $47,000 of inventories located in its warehouse facility in Netherlands, (ii) $17,000 on loan inventories in United Kingdom, and (iii) $17,000 on loan inventories in Germany.For the nine months ended September 30, 2007, net inventory increased by $155,000 which primarily due to the Company’s plan to increase sales both in the surgical and EP diagnostic areas in the upcoming quarters. 5. PROPERTY AND EQUIPMENT Property and equipment, including equipment under capital leases, are carried at cost less accumulated depreciation and amortization.Property and equipment are depreciated using the straight-line method over the estimated useful lives, generally three to five years.Leasehold improvements are amortized using the straight-line method over the shorter of the estimated useful life of the asset or the remaining term of the lease.Depreciation expense includes amortization of capital leases and leasehold improvements. Depreciation expense was $21,000 and $32,000 for the three months ended September 30, 2007 and 2006, respectively. Depreciated expense was $69,000 and $95,000 for the nine months ended September 30, 2007 and 2006, respectively. For the nine months ended September 30, 2007, a total of $2,000 fully depreciated equipments were disposed. Property and equipment consist of the following (in thousands): September 30, 2007 December 31, 2006 Equipment $ 1,964 $ 1,888 Leasehold improvements 264 259 $ 2,228 $ 2,147 Less: accumulated depreciation and amortization (1,934 ) (1,867 ) $ 294 $ 280 Idle Equipment $ 1,290 $ 1,290 Less: accumulated depreciation and amortization (1,290 ) (1,290 ) $ - $ - 6. LOAN PAYABLE - APIX On August 28, 2005, the Company entered into a $3,000,000 Secured Loan Agreement with Apix International Limited (Apix), an entity that Mr. Rob Cheney, the Company’s Chief Executive Officer, was a principal. The term of the loan was six months.All the loan-related fees were amortized over the period from August 2005 to February 2006. On February 14, 2006, the Company entered into a new loan facility term sheet with Apix, which provided for the rollover of the original loan agreement and the grant of an additional loan facility in the amount of $660,000 at an interest rate of 10% per annum.The term of this new loan facility was three months.All the additional new facility-related fees were amortized over the period from February 2006 to May 2006.On May 18, 2006, the Company was not able to repay this Apix loan.The Company had not received a notice of default from Apix, nor has Apix indicated to the Company that it intended to place the Company in default under the loan agreement.In addition to the $3,660,000 loaned to the Company by Apix through March 31, 2006, Apix has made advances to the Company in the amount of $4,500,000 from April 1, 2006 through December 31, 2006. 9 On January 15, 2007, the Company entered into a new term sheet with Apix, with the final financing agreements being executed on June 7, 2007, which provided, among other things, for the rollover of prior loan facilities and subsequent advances and an additional loan facility between the parties in the amount of $5,625,000. It also provided for the entire facility to mature on the earlier of (a) December 31, 2007 or (b) the date that Apix makes a demand for payment. On June 7, 2007, the Company issued to Apix 5,000,000 shares of its Series A Preferred Stock (the “Series A Preferred”) in payment of a facility fee of $500,000 in connection with the execution of a Loan Agreement between the Company and Apix on June 7, 2007.Each share of Series A Preferred is convertible into 0.2 shares of common stock (post-split) at the option of the holder thereof.The Series A Preferred Stock may be redeemed by the Company at any time at $0.10 per share.Each share of Series A Preferred may be voted as a single class with the common stock on 2.8 votes per shares basis (post-split). As of September 30, 2007, the Company borrowed $11,880,000 from Apix and issued 20,340,000 warrants (post-split) to Apix with strike prices ranging from $0.30 to $0.40. On October 3, 2007, the Company entered into a Debt Settlement Agreement (the “Settlement Agreement”), with Apix. Under the terms of the Settlement Agreement, the Company issued 58,870,183 shares of the Company’s common stock to Apix in settlement of the outstanding balance of $17,661,055 and 29,129,817 shares in settlement of 20,340,000 warrants. Under the Settlement Agreement, Apix also released the Company of and from all and all manner or actions, suits, debts, sums of money, contracts, agreement, claims and demands at law or in equity that Apix had, or may have arising from the outstanding balance and warrants. The settlement shares were issued to Apix nominees on October 24, 2007. 7. LOAN PAYABLE – OTHERS On August 23, 2007 and September 20, 2007, the Company received advances of $500,000 on each of these two dates from an investor as an interest-free loan for its daily operating needs.The investor agreed to participate in its next round of financing which currently is still in process and which is still under negotiation. 8. NOTE PAYABLE TO RELATED PARTIES In December 2006, a settlement agreement was reached in concept between the Company and its former President and Chief Operating Officer, Mr. William K. Wheeler, in which his severance claim would be offset by his repayment obligation on the loan that he had received from the Company. The final agreement was signed in late April 2007, in which the Company offset Mr. Wheeler's loan plus various additional amounts against all his claims against the Company, including a release for all unknown claims, over a 59 months period. The Company agreed to pay the following additional amounts to Mr. Wheeler or on his behalf in addition to the settlement of the loan amount: (i) the employer taxes relating to this settlement agreement during the offset period, (ii) an initial payment of $10,000 to Mr. Wheeler, and (iii) two additional payments of $5,000 each to Mr. Wheeler in months 58 and 59. In accordance with the Accounting Principle Board (“APB”) No. 21, “Interest on Receivables and Payables”, the $295,000 note payable is discounted at 10% (same as the interest rate on the current loan financing) and the $192,500 note receivable is discounted at 6% (the original note’s interest rate).The discounted value of the note payable and note receivable as of September 30, 2007 is $213,515 and $147,547, respectively.As the receivable and the payable are ‘nettable’ that is subject to offset, they are considered as one ‘net loan payable’ under state law and accounted as such. 9. ACCRUED INTEREST AND FEE In conjunction with the Apix loan financings in August 2005, February 2006, and June 2007, the Company had accrued loan interest and fees with balance of $5,781,000 and $2,308,000 as of September 30, 2007 and December 31, 2006, respectively.The accrued interest and fees were converted into the Company’s common stock pursuant to the debt settlement agreement on October 3, 2007. 10 10. COMMITMENTS AND CONTINGENCIES Commitments The Company leases facilities under an operating lease, which has been extended through May 2010.The Company also leases certain equipment under non-cancelable capital leases, which bear interest at the rate of 10% per annum. Following is a schedule of future minimum lease payments under both operating and capital leases (in thousands): Fiscal Year Operating Leases Capital Leases 2007 $ 65 $ 14 2008 265 24 2009 272 10 2010 115 - Total minimum lease payments $ 717 $ 48 Less amounts representing interest N/A 3 Present value of net minimum lease payments $ 717 $ 45 Contingencies On August 31, 2007, our Board of Directors terminated the employment of our Chief Executive Officer and Acting Chief Financial Officer, Mr. Gabriel Vegh.Mr. Vegh remains as a Director and his severance package has not been finalized. If the Company and Mr. Vegh do not agree on the terms of the severance package, the Company may face potential lawsuit arising from Mr. Vegh’s termination. On October 31, 2007, the Company received a letter from the law firm representing its former Director of Operations, Mr. Larry Stevens. Mr. Stevens claimed for damages for wrongful termination in violation of public policy, breach of contract and related claims.The Company determined that Mr. Stevens’ termination was “with cause” thus the severance provision of his employment agreement did not apply. The Company will defend itself vigorously against Mr. Stevens’ claims. In addition, the Company is subject to numerous risks and uncertainties because of the nature and status of its operations and could be subject to claims and legal actions arising in the ordinary course of business. The Company maintains insurance coverage for events in amounts that it deems appropriate. Management believes that uninsured losses, if any, will not be materially adverse to the Company’s financial position or results of operations. 11. INTEREST EXPENSE The Company reported interest expense of $2,314,000 for the quarter ended September 30, 2007.The interest expense is primarily attributable to the amortization of the additional loan fees associated with the June 2007 Apix financing, which were affected by the loan settlement agreement on October 3, 2007 between the Company and Apix. 12. INCOME TAXES On July 13, 2006, the Financial Accounting Standards Board (“FASB”) issued Financial Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with SFAS No. 109 (“SFAS 109”), “Accounting for Income Taxes,” and prescribes a recognition threshold and measurement attributes for financial statement disclosure of tax positions taken or expected to be taken on a tax return. Under FIN 48, the impact of an uncertain income tax position on the income tax return must be recognized at the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. Additionally, FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. 11 The Company adopted the provisions of FIN 48 on January 1, 2007. The implementation of FIN 48 did not result in a cumulative effect adjustment to retained earnings. At January 1, 2007, the Company did not have unrecognized tax liabilities.During the first three quarters of 2007, no additional income tax expense was recorded as a result of FIN 48 implementation. In addition, the debt settlement agreement signed on October 3, 2007 between the Company and Apix will create a limitation upon the future use of the Company’s net operating loss carryovers pursuant to Section 382 of the US Internal Revenue Code. 13. CONCENTRATIONS OF RISK To date, product sales have been direct to customers in the United States and to distributors primarily in Europe and Japan. The geographic distribution of net sales was as follows (in thousands): Three Months Ended September 30, 2007 2006 United States $ 228 73 % $ 112 44 % Europe 69 22 % 20 8 % Asia Japan 0 0 % 122 48 % Others 14 5 % - 0 % Total Net Sales $ 311 $ 254 Nine Months Ended September 30, 2007 2006 United States $ 703 79 % $ 447 46 % Europe 257 29 % 156 16 % Asia Japan (85 ) -10 % 360 37 % Others 14 2 % 9 1 % Total Net Sales $ 889 $ 972 During the first quarter of 2007, the Company’s Japanese distributor notified the Company of its failure to maintain the legal documentation standard required to sell its PATHFINDER® in Japan.As a result, the Company had no sales in Japan during the first three quarters of 2007.In addition, in compliance with the local import rules, the Japanese distributor returned a total of $85,000 of products during the second quarter of 2007. The Company understands that the reapplication process takes approximately nine to twelve months.The Company is currently exploring its options with regard to selling the PATHFINDER® in Japan.During the reapplication process, the Company may have limited or no sales in Japan.The Company anticipates resuming commercial sales before the fourth quarter of 2008.However, there can be no assurance that it will be able to resume sales by that time.Furthermore, the Company entered into a distribution agreement with Robert Reid Inc. in Japan to be its exclusive distributor in the country effective August 1, 2007 with an initial term of five (5) years. Robert Reid Inc. will not be able to start importing and selling our products until the reapplication process is complete. 12 The Company purchases certain key components of its products for which there are relatively few alternative sources of supply including the hydrophilic coating for certain of its micro-catheters, from sole or limited source supplies. Establishing additional or replacement suppliers for any of the numerous components used in the Company’s products, if required, may not be accomplished quickly and could involve significant additional costs.Any supply interruption from vendors or failure of the Company’s products would limit the Company’s ability to manufacture its products and would have a material adverse effect on the Company’s business, financial condition and results of operations. The Company receives payments from its customers and deposits them in federally insured financial institutions during its normal course of business.From time to time, the balances with these deposit accounts may exceed the federally insured maximum limit, $100,000.As of September 30, 2007, the Company had cash of $487,000. 14.STOCK-BASED COMPENSATION On September 26, 2007, the Company granted a total of 6,370,000 stock options to its employees, Board of Directors and consultants.These stock options have a life of ten (10) years with a three (3) years annual vesting schedule.The exercise price for these options is $0.44 per share. The fair value of the options using the Black Scholes method resulted in a current period charge of approximately $10,000 assuming a tax free interest rate of 4.52% and a volatility of 162% with an expected life to conversion of 10 years. 15. STOCKHOLDERS’ EQUITY On July 31, 2007, the Company’s Board of Directors declared a reverse stock split, at a 1 for 10 ratio effective immediately.With this reverse stock split, the Company re-classed approximately $93,000 from common stock at par value to additional paid-in capital.In addition, as the result of a restatement of previously issued financial statements, approximately $6,200,000 was added to additional paid-in capital. 16. SUBSEQUENT EVENTS On October 3, 2007, the Company entered into a Debt Settlement Agreement (the “Settlement Agreement”), with Apix. Under the terms of the Settlement Agreement, the Company issued 58,870,183 shares of the Company’s common stock to Apix in settlement of the outstanding balance of $17,661,055 and 29,129,817 shares in settlement of 20,340,000 warrants. Under the Settlement Agreement, Apix also released the Company of and from all and all manner or actions, suits, debts, sums of money, contracts, agreement, claims and demands at law or in equity that Apix had, or may have arising from the outstanding balance and warrants. The settlement shares were issued to Apix nominees on October 24, 2007.Under Section 382 of the US Internal Revenue Code, the Settlement Agreement will create a limitation upon the future use of the Company’s net operating loss carryovers. On October 5, 2007, the Company announced that Ms. Tina Sim and Mr. Andrew Lee resigned as members of the Board of Directors (“Board”) of Cardima, Inc. and the Board appointed Dr. Richard Gaston and Dr. Eric Chan to fill the vacancies. On October 19, 2007, the Company announced that Marc Lumer &
